
	

113 S9 IS: Clean and Fair Elections Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mr. Leahy, Mr.
			 Schumer, Mr. Durbin,
			 Mrs. Murray, Mrs. Shaheen, Mr.
			 Brown, Mrs. Gillibrand,
			 Mr. Coons, Mrs.
			 Feinstein, Mr. Whitehouse,
			 Mr. Lautenberg, Mr. Sanders, Mrs.
			 Boxer, Mr. Schatz,
			 Mr. Menendez, Mr. Levin, Mr.
			 Rockefeller, and Mr.
			 Heinrich) introduced the following bill; which was read twice and
			 referred to the Committee on Rules and
			 Administration
		
		A BILL
		To strengthen our Nation’s electoral system by ensuring
		  clean and fair elections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean and Fair Elections
			 Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)recognize
			 that—
				(A)our elections
			 belong to the voters of the United States; and
				(B)our systems of
			 election administration and campaign finance should be structured in a way that
			 prioritizes the interests of the American public first;
				(2)pass legislation
			 to bring greater transparency to our elections and end anonymous political
			 spending by shadow groups and special interests;
			(3)require greater
			 disclosure of campaign contributions in a searchable, public online
			 database;
			(4)take steps to
			 safeguard the right to vote for every eligible voter, including prohibiting
			 deceptive and misleading efforts to prevent voters from exercising the
			 franchise;
			(5)improve access to
			 the polls for every eligible voter by streamlining voting procedures;
			(6)pass election
			 reform legislation that includes expanded absentee voting, mandatory early
			 voting periods, and voter registration reforms;
			(7)support local
			 election officials to ensure they have working voting systems that are
			 accessible, secure, and easy to use;
			(8)require States to
			 develop plans to reduce lines at polling places and develop contingency plans
			 that provide additional flexibility in the event of a natural disaster or other
			 emergency situation; and
			(9)ensure that the
			 guarantees of the 14th and 15th amendments to the Constitution and the Voting
			 Rights Act of 1965 are enforced so that all Americans are able to vote and have
			 their votes count without discrimination.
			
